' Harrison, J.,
delivered the opinion of the court.
*183The court is of opinion that the purpose of section 2198 of the Code was to afford a summary remedy for having the liens mentioned therein marked satisfied, where that duty has been neglected or for any cause has not been performed, upon proof that the debt has been actually paid or discharged, and was not intended to enable persons to have such liens marked satisfied because liable to be defeated by presumption of payment, or because barred by the statute of limitations.
The judgment of the lower court must, therefore, be reversed, and the motion dismissed without prejudice to the rights of either party thereto.

Reversed.